BROTHERTON, Justice,
dissenting:
I find that I must dissent to the majority opinion in this case. Under W.Va.Code § 24-2-11 (1983), the majority finds that the Public Service Commission is required to determine only whether public convenience and necessity exists before granting a certificate to the requesting carrier. Thus, in this case, there is no need to consider existing services as is required by W.Va.Code § 24A-2-5(a) (1980). Under the facts presented in this case, however, I believe the majority’s opinion is based upon an erroneously narrow reading of the statute.
This Court has held “ ‘[t]hat which is necessarily implied in a statute, or must be included in it in order to make the terms actually used have effect, according to their nature and ordinary meaning, is as much a part of it as if it had been declared in express terms.’ Syllabus point 14, State v. Barden, 62 W.Va. 313, 58 S.E. 715 (1907).” Syllabus point 4, Smith v. State Workmen’s Compensation Commissioner, 159 W.Va. 108, 219 S.E.2d 361 (1975). In this case, a simple analysis of the language of W.Va.Code § 24-2-11 makes it clear that in order to determine whether a necessity exists, current services must be analyzed. How else can necessity be determined? In fact, the majority’s conclusion that the Commission is not required to consider the effect of granting a certificate of public convenience and necessity on the existing carriers was reached without enough evidence to show even minimal public convenience, let alone necessity. By dissecting the heart from the requirement of “public convenience and necessity,” this Court weakens the purpose of the Public Service Commission to serve the public as required by statute.
Thus, for the above stated reasons, I dissent.